PELHAM, J.
— This suit is brought by the appellee as plaintiff in the court below against tbe appellant to *505recover damages for injury alleged to have been done to the farm of the plaintiff by -washings and refuse matter coming from the operation of a furnace and coal and ore washers by the defendant at its nearby plant. The injury complained of consisted of the defendant’s causing to be emptied into the Cahaba river, above plaintiff’s farm, the washings and other refuse matter from the operation of the furnace and coal and ore washers, which were washed in and upon the property of the plaintiff, who was a lower proprietor. It is averred in the second count of the complaint that these washings of refuse, debris, etc., were caused to be emptied into the Cahaba river by the defendant “and those under whom it claims and under whom it entered,” and that the operations resulting in the injury to the plaintiff were conducted by the defendant and its predecessors in title and possession of the property.
The defendant contends that it is not liable to respond in damages because of its mere subsequent ownership for what was done by others who owned and had possession of the property and operated it prior to its possession, ownership, and operation by the defendant, and directed demurrers, at the second count of the complaint taking this point. The second count of the complaint, according to the contentions made by the defendant, is deficient in failing to aver at what time or within what period certain acts complained of were committed, and who was the responsible party for the alleged injury resulting. In other words, the defendant contends that the count “ingeniously seeks to commingle and combine” with other averments matters and things and acts for which the defendant cannot be held responsible.
The defendant’s demurrers to the second count of the complaint were overruled, and the plaintiff takes the *506position (among others), 'in seeking- to sustain the court’s action in this particular, that the demurrers on these grounds do no more than raise the question of an improper claim for damages, and that as this count of the complaint makes out a cause of action for the proper recovery of damages, if it also combines in addition to damages recoverable a claim for nonrecoverable damages, such defect cannot be reached by demurrer. Conceding that this position is correct and applicable to the claim for damages made by the allegations of the second count of the complaint, yet the rulings on the evidence to which objections were made and exceptions reserved during the course of the trial, and that are made the basis of assignments of error insisted upon here, raise the same question, and there can be no doubt but that such a method properly presents the question for review.
As an instance of the court’s ruling on the evidence in this particular, it allowed the witness G-ibbs, against the objection of the defendant, to testify to- the condition of the bottom or bed of the creek in 1910 with reference to the deposits of coal dust, slate, ashes, etc., without regard to time or by whom this condition had been brought about. The witness Vann was permitted to testify over the defendant’s objection that in the fall of 1909 the lands in question had coal washings on them, without any limitation being put upon the question or answer as to the time or manner of its being put there, or the parties responsible for the act. For many years before the defendant acquired the furnace and washers and began to operate them, these properties had been owned and operated by other companies with which the defendant had no connection, save as successor in title. The predecessors in title to the defendant had in their operations accumulated quantities of re*507fuse matter along and adjacent to the creek’s banks, such as ivas complained of having been washed upon plaintiff’s lands. The period covered by the complaint for which a recovery could be had for the happening of injurious occurrences due to the defendant’s wrong was limited to the year included- between the 22d day of November, 1909, and November 22, 1910.
In the instances above pointed out, and at other times in the introduction of testimony, the court allowed the plaintiff, against the objection of the defendant, to introduce evidence showing the condition of the creek .and the land resulting from the operation of the furnace and washers, without confining the inquiry to the period embraced in the cause of action, and without regard to whether the injury occasioned by the washing of these substances upon the plaintiff’s lands was due to the operation by the defendant of these instrumen-talities. The defendant would not be liable merely because of its subsequent ownership of the property for the acts of others or third parties directly occasioning the injury, nor for the injurious consequences resulting without fault upon its part from the acts of its predecessors in title, and it was error for the court to admit proof of injury resulting from conditions not limited or confined to acts for which the defendant would be responsible, or to a time within the period complained of. A. & B. A. L. Ry. Co. v. Wood, 160 Ala. 657, 668, 49 South. 426; T. C. I. & R. R. Co. v. Hamilton, 100 Ala. 252, 14 South. 167, 46 Am. St. Rep. 48.
The appellee calls attention to the fact that the trial court gave written instructions at the request of the defendant limiting the recovery to acts for which the defendant would be liable in this action, but error in the admission of this illegal evidence is not cured or rendered harmless by instructions of this kind (Pace v. L. *508& N. R. R. Co., 166 Ala. 519, 52 South. 52) any more than error in giving a faulty charge is cured by giving another and. a correct charge on the same question.
When illegal evidence is allowed to go to the jury against seasonable objection, injury is presumed unless the whole record affirmatively repels such presumption. —B. R. L. & P. Co. v. Beck, 1 Ala. App. 291, 55 South. 428. We are unable to say from an examination of the record that injury did not result from the admission of this illegal evidence.
For the purpose of aiding the court below on another trial; we think it proper to call attention to what is said by the Supreme Court oh the question of estoppel in the case of Wefel v. Stillman, 151 Ala. 249, 44 South. 203, for applying the broad rule of estoppel in pais, ‘as authorized in suits of law by what is said in the opinion in that case to the general principles of law applicable to the instant case, as announced in Clifton Iron Co. v. Dye, 87 Ala. 468, 6 South. 192, it would appear that the defendant’s plea (No. 9) setting up an estoppel was well pleaded, and that the court was in error in sustaining demurrers to it.
If there was a revocation, either express or implied, of the matters of consent set up by way of estoppel, or other matter relied upon to defeat the operation of the estoppel pleaded, this would be properly pleaded by a replication in answer to the plea.
The case must be reversed for the errors we have pointed out and discussed.
Reversed and remanded.